 



EXHIBIT 10.1
Imation Corp. 2000 Stock Incentive Plan,
as Amended February 6, 2003
Amendment to Stock Option Agreement
     This Amendment to Stock Option Agreement (the “Amendment”), effective as of
                                        , 2006, between Imation Corp., a
Delaware corporation (the “Company”) and
                                        , an employee of the Company or one of
its Affiliates (the “Participant”).
     WHEREAS, pursuant to a Stock Option Agreement effective as of
                                        (the “Agreement”), the Company granted
the Participant an option of                     shares of the Company’s common
stock, par value $.01 per share, subject to the terms and conditions set forth
in the Agreement and in accordance with the terms and conditions of the Imation
Corp. 2000 Stock Incentive Plan, as Amended February 6, 2003 (the “Plan”).
     WHEREAS, Section 3 of the Plan provides that the Committee administering
the Plan (the “Committee”) has full power and authority, subject to the express
provisions of the Plan and applicable law, to amend the terms and conditions of
any award granted under the Plan.
     WHEREAS, pursuant to Section 3 of the Plan, the Committee has determined to
amend the Agreement in the manner set forth below.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Participant
hereby agree to amend the Agreement as follows:
     1. Section 6 of the Agreement is hereby amended in its entirety to read as
follows:
     6. Effect of Termination of Employment.
     (a) In the event the Participant shall cease to be employed by the Company
and all subsidiaries of the Company for any reason other than (i) Termination
for Cause, (ii) Retirement, (iii) death or Disability or (iv) termination by the
Company or a subsidiary of the Participant’s employment with the Company and its
subsidiaries within two (2) years following a Change of Control, the Participant
may exercise the Option to the extent of (but only to the extent of) the number
of vested shares the Participant was entitled to purchase under the Option on
the date of such termination of employment, and the exercise of the Option to
that limited extent may be effected at any time within thirty (30) days after
the date of such termination of employment but not thereafter; provided,
however, that the Option may not be exercised after the Expiration Date.
     (b) In the event the Participant shall cease to be employed by the Company
and its subsidiaries upon Termination for Cause, the Option shall be terminated
as of the date of such termination.

 



--------------------------------------------------------------------------------



 



     (c) Except as otherwise provided in Sections 6(b), 6(d) and 6(e), in the
event the Participant shall cease to be employed by the Company and all
subsidiaries of the Company because of Retirement, the Option, to the extent not
previously exercised or forfeited, shall be exercisable to the extent of (but
only to the extent of) the number of vested shares the Participant was entitled
to purchase under the Option on the date of the Participant’s Retirement, and
the exercise of the Option to that limited extent may be effected at any time
within three (3) years after the date of the Participant’s Retirement but not
thereafter; provided, however, that the Option may not be exercised after the
Expiration Date. If a Participant who has thus retired dies within three (3)
years after the date of the Participant’s Retirement and prior to the Expiration
Date, the exercise of the Option to the limited extent provided for in the first
sentence of this Section 6(c) may be effected by the Participant’s estate or by
any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution at any time within two (2) years
after the date of the Participant’s death, but not after the Expiration Date.
     (d) In the event the Participant dies or is deemed to suffer a Disability
while employed by the Company or a subsidiary, the Option, to the extent not
previously exercised or forfeited, shall be exercisable to the extent of (but
only to the extent of) the number of vested shares the Participant was entitled
to purchase under the Option on the date of the Participant’s death or
Disability. In the event of Participant’s death, the exercise of the Option to
the limited extent provided for in the first sentence of this Section 6(d) may
be effected by the Participant’s estate or by any Person or Persons to whom the
Option has been transferred by will or the applicable laws of descent and
distribution at any time within two (2) years after the date of the
Participant’s death, but not after the Expiration Date. In the event of the
Participant’s Disability, the exercise of the Option to the limited extent
provided for in the first sentence of this Section 6(d) may be effected by the
Participant at any time within two (2) years after the date of the Participant’s
Disability, but not after the Expiration Date.
     (e) In the event the Company or a subsidiary terminates the Participant’s
employment with the Company and all subsidiaries of the Company for any reason
other than death, Disability or Termination for Cause within two (2) years
following a Change of Control, the Option shall become immediately exercisable
in full on the date of such termination of employment, and the exercise of the
Option may be effected at any time within six (6) months (if the Change of
Control would have constituted a Change of Control under this Agreement prior to
the amendment to this Agreement dated                                         ,
2006 (the “2006 Amendment”), which definition prior to the 2006 Amendment is set
forth in Exhibit A to the 2006 Amendment), or thirty (30) days (if the Change of
Control would not have constituted a Change of Control under this Agreement
prior to the 2006 Amendment) after the date of the Participant’s termination of
employment, but not after the Expiration Date. In the event that the provisions
of this Section 6(e) result in “payments” that are finally and conclusively
determined by a court or Internal Revenue Service proceeding to be subject to
the excise tax imposed by Section 4999 of the Code, and the Participant has not
received any additional cash payment from the Company relating thereto under the
provisions of Section 6 of the Severance Agreement between the Company and the
Participant (the “Severance Agreement”), the Company shall pay to the
Participant an additional amount such that the net amount retained by the
Participant following realization of all compensation under the Plan that
resulted in such “payments,” after allowing for the amount of such excise tax
and any additional federal, state and local income and employment taxes paid on
the additional amount,

2



--------------------------------------------------------------------------------



 



shall be equal to the net amount that would otherwise have been retained by the
Participant if there were no excise tax imposed by Section 4999 of the Code. If
the Participant receives any additional cash payment from the Company under
Section 6 of the Severance Agreement, the foregoing sentence shall be of no
force or effect and the provisions of the Severance Agreement shall be deemed to
supersede the foregoing sentence in its entirety.
     2. Section 7 of the Agreement is hereby amended in its entirety to read as
follows:
     7. Anti-Dilution and Fundamental Change Adjustments.
     (a) In the event that the Committee shall determine that any dividend or
other distribution (whether in the form of cash, shares of Common Stock, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or other securities of the Company, issuance of
warrants or other rights to purchase shares of Common Stock or other securities
of the Company or other similar corporate transaction or event affects the
shares of Common Stock covered by the Option such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, then the Committee shall, in such manner as it may deem
equitable, in its sole discretion, adjust any or all of the number and type of
the shares covered by the Option and the exercise price of the Option.
     (b) In the event of a proposed Fundamental Change, the Committee may, but
shall not be obligated to:
     (i) with respect to a Fundamental Change that involves a merger or
consolidation, make appropriate provision for the protection of the Option by
the substitution of options and appropriate voting common stock of the
corporation surviving any such merger or consolidation or, if appropriate, the
“parent corporation” (as defined in Section 424(e) of the Code, or any successor
provision) of the Company or such surviving corporation, in lieu of the Option
and shares of Common Stock of the Company, or
     (ii) with respect to any Fundamental Change, including, without limitation,
a merger or consolidation, declare, prior to the occurrence of the Fundamental
Change, and provide written notice to the holder of the Option of the
declaration, that the Option, whether or not then exercisable, shall be canceled
at the time of, or immediately prior to the occurrence of, the Fundamental
Change in exchange for payment to the holder of the Option, within 20 days after
the Fundamental Change, of cash (or, if the Committee so elects in lieu of
solely cash, of such form(s) of consideration, including cash and/or property,
singly or in such combination as the Committee shall determine, that the holder
of the Option would have received as a result of the Fundamental Change if the
holder of the Option had exercised the Option immediately prior to the
Fundamental Change) equal to, for each share of Common Stock covered by the
canceled Option, the amount, if any, by which the Fair Market Value (as defined
in this Section 7(b)) per share of Common Stock exceeds the exercise price per
share

3



--------------------------------------------------------------------------------



 



of Common Stock covered by the Option. At the time of the declaration provided
for in the immediately preceding sentence, the Option shall immediately become
exercisable in full and the holder of the Option shall have the right, during
the period preceding the time of cancellation of the Option, to exercise the
Option as to all or any part of the shares of Common Stock covered thereby in
whole or in part, as the case may be. In the event of a declaration pursuant to
this Section 7(b), the Option, to the extent that it shall not have been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, the holder of the Option shall not be entitled to
the payment provided for in this Section 7(b) if such Option shall have expired
or been forfeited. For purposes of this Section 7(b) only, “Fair Market Value”
per share of Common Stock means the fair market value, as determined in good
faith by the Committee, of the consideration to be received per share of Common
Stock by the shareholders of the Company upon the occurrence of the Fundamental
Change, notwithstanding anything to the contrary provided in this Agreement.
     3. Section 11 of the Agreement is hereby amended in its entirety to read as
follows:
     11. Definitions. Terms not defined in this Agreement shall have the
meanings given to them in the Plan, and the following terms shall have the
following meanings when used in this Agreement:
     (a) “Change of Control” means any one of the following events:
     (i) the consummation of a transaction or series of related transactions in
which a person, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), other than the Company or a subsidiary of the Company, or any employee
benefit plan of the Company or a subsidiary of the Company, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the Company’s then outstanding shares of Common Stock or the
combined voting power of the Company’s then outstanding voting securities (other
than in connection with a Business Combination in which clauses (1), (2) and
(3) of paragraph (a)(iii) apply); or
     (ii) individuals who, as of the Effective Date hereof, constitute the Board
of Directors of the Company (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Company;
provided, however, that any individual becoming a director subsequent to the
Effective Date hereof whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board (other than a nomination of an
individual whose initial assumption of office is in connection with a
solicitation with respect to the election or removal of directors of the Company
in opposition to the solicitation by the Board of Directors of the Company)
shall be deemed to be a member of the Incumbent Board; or

4



--------------------------------------------------------------------------------



 



     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions of all or
substantially all of the Company’s assets or the issuance by the Company of its
stock in connection with the acquisition of assets or stock of another entity
(each, a “Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the beneficial owners of the Company’s outstanding Common Stock and the
Company’s outstanding voting securities immediately prior to such Business
Combination beneficially own immediately after the transaction or transactions,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities (or comparable equity interests) of the entity resulting from
such Business Combination (including an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one of more subsidiaries) in substantially the
same proportions as their ownership of the Company’s Common Stock and voting
securities immediately prior to such Business Combination, (2) no person, entity
or group (other than a direct or indirect parent entity of the Company that,
after giving effect to the Business Combination, beneficially owns 100% of the
outstanding voting securities (or comparable equity interests) of the entity
resulting from the Business Combination) beneficially owns, directly or
indirectly, 35% or more of the outstanding shares of common stock or the
combined voting power of the then outstanding voting securities (or comparable
equity interests) of the entity resulting from such Business Combination and
(3) at least a majority of the members of the board of directors (or similar
governing body) of the entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board of Directors of the Company providing
for such Business Combination; or
     (iv) approval by the stockholders of the dissolution of the Company.
     (b) “Fundamental Change” means a dissolution or liquidation of the Company,
a sale of substantially all of the assets of the Company, or a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation.
     (c) “Disability” shall be as defined under the Imation Corp. Long Term
Disability Income Protection Plan.
     (d) “Retirement” means retirement as defined under the Imation Corp. Cash
Balance Pension Plan.
     (e) “Stock Plan Administrator” means the Committee or any Director, officer
or agent of the Company designated by the Committee from time to time.
     (f) “Termination for Cause” means termination of Participant’s employment
with the Company or an Affiliate for the following acts: (i) the Participant’s
gross incompetence or substantial failure to perform his or her duties,
(ii) misconduct by the Participant that causes or is likely to

5



--------------------------------------------------------------------------------



 



cause harm to the Company or that causes or is likely to cause harm to the
Company’s reputation, as determined by the Company’s Board of Directors in its
sole and absolute discretion (such misconduct may include, without limitation,
insobriety at the workplace during working hours or the use of illegal drugs),
(iii) failure to follow directions of the Company’s Board of Directors that are
consistent with the Participant’s duties, (iv) the Participant’s conviction of,
or entry of a pleading of guilty or nolo contendre to, any crime involving moral
turpitude, or the entry of an order duly issued by any federal or state
regulatory agency having jurisdiction in the matter permanently prohibiting the
Participant from participating in the conduct of the affairs of the Company or
(v) any breach of this Agreement that is not remedied within thirty (30) days
after receipt of written notice from the Company specifying such breach in
reasonable detail.
     No other terms or conditions of the Agreement are amended hereby, and all
such terms and conditions of the Agreement shall remain in full force and
effect. The terms, provisions and agreements that are contained in this
Amendment shall apply to, be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns,. subject to the limitation
on assignment expressly set forth in the Agreement. This Amendment shall have no
force or effect unless it is duly executed and delivered by the Company and the
Participant.
     The Company and the Participant have caused this Amendment to be signed and
delivered on the date set forth above.

              IMATION CORP.
 
            By:
 
            Name:
 
     
 
    Title:
 
     
 
 
            PARTICIPANT
 
             

6



--------------------------------------------------------------------------------



 



Exhibit A
Definition of Change of Control in Agreement Prior to the 2006 Amendment
(This definition has been replaced by the 2006 Amendment)
Under the Agreement prior to the 2006 Amendment, “Change of Control” meant any
one of the following events:
     (i) the acquisition by any person, entity or “group,” within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), other than the Company or an Affiliate, or any employee
benefit plan of the Company or an Affiliate, of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either the then outstanding Common Stock or the combined voting
power of the Company’s then outstanding voting securities in a transaction or
series of transactions not approved in advance by a vote of a majority of the
Continuing Directors (as hereinafter defined); or
     (ii) individuals who, as of the Effective Date, constitute the Board of
Directors of the Company (generally the “Directors” and as of the Effective Date
the “Continuing Directors”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a Director subsequent to the
Effective Date whose nomination for election was approved in advance by a vote
of a majority of the Continuing Directors (other than a nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened solicitation with respect to the election or removal of the Directors
of the Company, as such terms are used in Regulation 14A under the Exchange Act)
shall be deemed to be a Continuing Director; or
     (iii) the approval by the shareholders of the Company of a reorganization,
merger, consolidation, liquidation or dissolution of the Company or of the sale
(in one transaction or a series of related transactions) of all or substantially
all of the assets of the Company other than a reorganization, merger,
consolidation, liquidation, dissolution or sale approved in advance by a vote of
a majority of the Continuing Directors; or
     (iv) the first purchase under any tender offer or exchange offer (other
than an offer by the Company or an Affiliate) pursuant to which Common Stock is
purchased.

